DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 4-28-2022. As directed, claims 1 and 6 have been amended, claim 5 has been newly canceled, claims 2-4 and 7 were previously canceled, and no new claims have been added. Thus, claims 1, 6, and 8-14 are currently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
-A “flow rate measuring device” in claim 1 which is being interpreted relative to paragraph 34 of Applicant’s Specification to include an ultrasonic flow meter and functional equivalents thereof
-A “pressure measuring device” in claim 1 which is being interpreted relative to paragraph 34 of Applicant’s Specification to include a diaphragm type pressure sensor and functional equivalents thereof
-A “water storage part” in claims 10-11 which is being interpreted relative to Figure 3 of Applicant’s Specification to refer to a reservoir and functional equivalents thereof
-A “humidifying part” in claim 10 which is being interpreted relative to paragraph 40 of Applicant’s Specification to include a tube and hollow fibers, and functional equivalents thereof
-A “pressure applying part” in claim 11 which is being interpreted relative to paragraph 41 of Applicant’s Specification to include an elastic portion of the water storage part and functional equivalents thereof
-A “soundproofing device” in claims 12-13 which is being interpreted relative to paragraph 38 of Applicant’s Specification to include a “sound absorbing member” and functional equivalents thereof
-A “sound absorbing member” in claim 13 which is being interpreted relative to paragraph 38 of Applicant’s Specification to refer to a foam material and functional equivalents thereof
-A “heating part” in claim 14 which is being interpreted relative to paragraph 47 of Applicant’s Specification to refer to nichrome wires or resistive heaters, and functional equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Dolce on 5-16-2022.
1. (Currently Amended) A respiratory assistance device used during sleep as a continuous positive airway pressure therapy for a patient with sleep apnea syndrome comprising: 
a blower device including a blower configured to generate pressurized air; 
an operation device including an operation interface configured to control the blower; wireless or wired communication line configured to connect the blower device and the operation device to each other; 
an attachment part comprising a nasal-type attachment which is configured to coverof the patient, a prong-type attachment which is configured to be inserted into the patient’s nostrils, or a full-face-type attachment which is configured to coverof the patient, the attachment part being configured to be attached to a head of the patient so as to supply the pressurized air to an airway of the patient; and 
an air tube through which the pressurized air is introduced into the attachment part from the blower device, 
wherein the blower device is accommodated in a blower device casing, and the operation device is accommodated in an operation device casing separate from the blower device casing; 
and further comprising: 
a power source unit accommodated in the operation device casing, and configured to supply electric power to the blower and the operation interface; 
an electric power distribution line configured to distribute the electric power from the power source unit to the blower device casing; and {00509079.docx}Serial No. 15/766 637 - Page 3 
a flow rate measuring device and a pressure measuring device in the blower device casing, and configured to measure a flow rare and a pressure of the pressurized air in real time, respectively; 
wherein a length of the electric power distribution line is set to 50 cm or more and a length of the air tube is set to 30 cm or more, and the blower device casing and the operation device casing are not secured to the patient, so that the blower device casing and the operation device casing do not interfere with the patient when the patient rolls over during sleep; 
the blower device includes a blower device control unit and a blower driver controlled by the blower device control unit; 
the operation device includes an operation control unit which compares the flow rate and the pressure of the pressurized air and setting conditions inputted from the operation device, and transmits a control command to the blower device control unit; and 
the blower device control unit controls the blower driver based on the control command from the operation control unit.

Allowable Subject Matter
Claims 1, 6, and 8-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Suzuki US (2017/0211438) discloses certain features of amended claim 1 including the following:
a respiratory assistance device (100; Fig. 2) used during sleep as a continuous positive airway pressure therapy for a patient with sleep apnea syndrome (paragraph 1, lines 1-3; Figs. 1-2) comprising:
a blower device (10) including a blower (50) configured to generate pressurized air (paragraph 63, lines 1-2; paragraph 65, lines 1-3; Figs. 1-2);
an operation device (80) including an operation interface (81) configured to control the blower (50) (paragraph 63, lines 1-2; paragraph 77, lines 14-16; paragraph 103, lines 1-8; Figs. 1-2);
wired communication line (90) configured to connect the blower device (10) and the operation device (80) to each other (paragraph 103, lines 1-9; Fig. 2);
an attachment part (200) comprising a nasal-type attachment which covers a nose (paragraph 63, lines 3-6; Fig. 2), the attachment part (200) being configured to be attached to a head of the patient so as to supply the pressurized air to an airway of the patient (paragraph 63, lines 3-6; Fig. 2);
and an air tube (70) through which the pressurized air is introduced into the attachment part (200) from the blower device (10) (paragraph 63, lines 3-6; Fig. 2), wherein the blower device (10) is accommodated in a blower device casing, and the operation device (80) is accommodated in an operation device casing separate from the blower device casing (see Fig. 1 which shows the separate housings of operation device 80 and blower device 10; paragraph 103, lines 1-10);
and further comprising:
a power source unit (83) accommodated in the operation device casing (see Fig. 7), and configured to supply electric power to the blower (50) and the operation interface (81) (paragraph 77, lines 15-18; paragraph 82, lines 1-9);
and an electric power distribution line configured to distribute the electric power from the power source unit (83) to the blower device casing (Fig. 7; paragraph 77, lines 15-18; paragraph 80, lines 1-9);
and a flow rate measuring device (32) and a pressure measuring device (31) in the blower device casing (housing of blower device 10), and configured to measure a flow rate and a pressure of the pressurized air in real time, respectively (paragraph 77, lines 1-9; paragraph 79, lines 1-4; Fig. 7);
wherein a length of the air tube (70) is set to 30 centimeters or more (paragraph 63, lines 7-9), and the blower device casing (housing of blower device 10 in Fig. 2) and the operation device casing (housing of operation device 80 in Fig. 2) are not secured to the patient (paragraph 63, line 7 discloses that the blower device can be placed at the patient’s side; Figs. 1-2 further show that the blower device and the operation interface are not attached to the patient), so that the blower device casing and the operation device casing do not interfere with the patient when the patient rolls over during sleep (by virtue of the housing of blower device 10 and operation interface 80 not being attached to the patient per paragraph 63 and Fig. 2, neither will interfere with the patient’s movement during sleep);
the blower device (10) includes a blower device transmission unit (30) which communicates a control signal (“fan driving signal”) to the blower (50) (paragraph 77, lines 13-17; paragraph 79, lines 1-12);
and the operation device (80) includes an operation control unit (82) which transmits a command (“fan driving signal”) to the blower device transmission unit (30) (paragraph 77, lines 13-17; paragraph 79, lines 1-12).
But, while Suzuki ‘438 indicates that the relaying board 30 (referred to as the blower device transmission unit above) can communicate a control signal from the operation casing to the blower, Suzuki ‘438 fails to explicitly disclose that the blower device has an independent control unit, and a blower driver controlled by the blower device control unit.
However, Suzuki US (2015/0320954) teaches certain aspects of claim 1 including:
a respiratory assistance device (1B; Fig. 13, paragraph 142, lines 1-3) which includes an operation device (60) and a blower device (10) which are contained in separate housings (see Fig. 13). Suzuki ‘954 further teaches a blower device control unit (141) and a blower driver controlled by the blower device control unit (141) (resulting “calculation” signal sent from the MPU to the motor drive circuit 142; see paragraph 116 and paragraph 149, lines 1-7) wherein the operation device (60) includes an operation control unit (62, 63) that transmits a command to the blower device control unit (141) (paragraph 116, lines 1-7; paragraph 144, lines 1-4; paragraph 145, lines 1-10; paragraph 146, lines 1-4; paragraph 147, lines 1-5; paragraph 148, lines 1-6; paragraph 149, lines 1-7; the preceding excerpts explain that a setting is received by the operation device 60 via the user interface 61, the setting is communicated to the control section 62 which sends the signal to a signal generating section and communication module 64 transmits the signal to the communication module 143 of the blower device (10); then the signal is transmitted to the blower device control unit 141 which calculates a control signal to send to the drive circuit 142 and control the speed of the blower 50).
However, neither of the Suzuki references anticipate and/or render obvious that the operation device includes an operation control unit which compares the flow rate and the pressure of the pressurized air and setting conditions inputted from the operation device, and transmits a control command to the blower device control unit, as required by amended claim 1. In Suzuki ‘954, the analogous blower device control unit is used for the recited comparisons of flow, pressure, and settings, not the operation control unit, rather the analogous operation control unit is only recited as being responsible for receiving and transmitting commands input by a user to the user interface, and relaying them to the blower casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785